PER CURIAM.
| jThe Louisiana State’ Board of Medical Examiners (“LSBME”) seeks review of an order of the district court prohibiting it from publishing notice of the revocation of the license of a physician. Although the district court granted a stay of the LSBME’s decision, it is undisputed that stay has expired, both under its own terms as well as pursuant to the provisions of La. R;S. 49:964. Because the stay has now expired, the district court has no legal authority to prevent the LSBME from publishing notice of its decision.
Accordingly, the writ is granted. The portion of the judgment of the district court providing that the LSBME’s decision “shall not be publicized, published and/or added to the Louisiana State Board of Medical Examiner’s Newsletter” is vacated and set aside.